DETAILED ACTION
This Office Action is responsive to the Amendment filed 19 November 2021.  

Claims 37, 39-49, 51-59 and 62-64 are now pending.  The Examiner acknowledges the 

amendments to claims 37, 43, 45-49, 55, 56 and 58, as well as the cancellation of 

claims 38, 50, 60 and 61 and the addition of claims 62-64.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 46, 49, 51-59, 63 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	At line 2 of claim 46, it is unclear if “a current…heart rate of the user” is the same as or different than “a current heart rate of the user” recited at line 8 of claim 37.

7.	At line 10 of claim 49, it is unclear if “the device” references “a wearable device” recited at line 3 or “an attachment device” recited at line 5.
8.	At line 1 of claim 53, it is unclear if “the device” references “a wearable device” recited at line 3 of claim 49 or “an attachment device” recited at line 5 of claim 49.
9.	Claim 63 is indefinite as it is directed towards a method and claim 55, from which it depends, it directed towards an apparatus.  For purposes of examination, claim 63 will be interpreted as dependent upon the apparatus claim of 55.  
10.	At line 6 of claim 64, it is unclear if “the device” references “a wearable device” recited at line 3 or “an attachment device” recited at line 5.
11.	At line 9 of claim 64, it is unclear if “the device” references “a wearable device” recited at line 3 or “an attachment device” recited at line 5.

12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claim 63 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 63 is directed towards a method and claim 55, from which it depends, is directed towards an apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 37, 39-49, 51-59 and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (U.S. Pub. No. 2013/0123570) in view of Phillips et al. (U.S. Pub. No. 2014/0357960).  Regarding claim 37, Ly et al. (hereinafter Ly) discloses a method for providing a relaxing or stimulating effect on a user, the method comprising: physically engaging a device to the user's skin on an inner wrist of the user (Fig. 10) to provide a rhythmic tactile stimulus to the inner wrist of the user as a beat that substantially matches a form of a human heartbeat ([0012], [0041] – activating a heartbeat, vibrate, hug, or breathing apparatus as described in [0027]; the italicized portion indicating an intended use of the device); and controlling a frequency, tempo, duration and/or intensity of the stimulus so as to provide a stimulus to the inner wrist of the user at a rate that is faster or slower than a current heart rate of the user to thereby provide the relaxing or stimulating effect (“display may start to pulsate”; “activating a heartbeat, vibrate, hug or breathing apparatus” [0041], [0029] and [0030]). However, Ly fails to disclose explicitly that the stimulus provided to the inner wrist is tactile.  Phillips et al. (hereinafter Phillips) discloses a device for measuring biological signals and using such to provide tactile feedback to a user in order to promote calm and focused performance (see Abstract).  Phillips further discloses that the device may be in the form of a wristband (Fig. 8) and that the wristband may display information to a user, while simultaneously providing rhythmic tactile stimulation to the user [0120]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rhythmic stimulus as taught by Ly, to a wrist as a tactile stimulus as suggested by Phillips, as Ly teaches a system for providing a rhythmic tactile stimulus to a user via vibrating mechanisms in order to provide a calming effect ([0002], [0030] and [0041], and further discloses that a wristband provides a calming effect and contains a mechanism to produce vibration [0041].  
Regarding claim 39, the device is capable of providing a single beat ([0025] and [0030] of Ly). Regarding claim 40, the method alters the heart rate and/or one or more other physiological parameters of the user to provide the relaxing or stimulating effect on the user ([0030] of Ly).  Regarding claim 41, while Ly fails to disclose explicitly the 104000 for performing the monitoring is integrated into the device or separate from the device ([0041] and Fig. 10 of Ly). Regarding claim 45, the stimulus is provided at a rate that represents a desired heart rate of the user ([0041] and [0030] of Ly).  Regarding claim 46, the stimulus is provided at a rate that is slightly less than or greater than the user's current or resting heart rate ([0041] and [0030] of Ly).  Regarding claim 47, the stimulus is iteratively increased until a desired heart rate of the user is reached ([0030] and [0041] of Ly).  Regarding claim 48, the stimulus is iteratively decreased until a desired heart rate of the user is reached ([0030] and [0041] of Ly). 
Regarding claim 49, Ly discloses an apparatus for providing a relaxing or stimulating effect on a user, the apparatus comprising: a wearable device (wristband module) configured to engage the user's skin (Fig. 10) and to provide a rhythmic tactile stimulus to the user as a beat that substantially matches a form of a human heartbeat (Fig. 10 and [0012], [0041] – activating a heartbeat, vibrate, hug, or breathing apparatus as described in [0027]; the italicized portion indicating an intended use of the device); and one or more controllers for adjusting a frequency, tempo, duration, and/or intensity 
However, Ly fails to disclose explicitly that the stimulus provided to the inner wrist is tactile.  Phillips et al. (hereinafter Phillips) discloses a device for measuring biological signals and using such to provide tactile feedback to a user in order to promote calm and focused performance (see Abstract).  Phillips further discloses that the device may be in the form of a wristband (Fig. 8) and that the wristband may display information to a user, while simultaneously providing rhythmic tactile stimulation to the user [0120]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rhythmic stimulus as taught by Ly, to a wrist as a tactile stimulus as suggested by Phillips, as Ly teaches a system for providing a rhythmic tactile stimulus to a user via vibrating mechanisms in order to provide a calming effect ([0002], [0030] and [0041], and further discloses that a wristband provides a calming effect and contains a mechanism to produce vibration [0041].
104000 ([0041] of Ly).  Regarding claim 56, the heart rate monitor is configured to monitor the user's heart rate either in real-time or records the user's heart rate ([0026] and [0030] of Ly), and wherein the controller controls the stimulus based on either the monitored real-time heart rate or the recorded heart rate ([0030] of Ly).  Regarding claim 57, the heart rate monitor 104000 is integrated into the wearable device or separate from the wearable device ([0041] and Fig. 10 of Ly).  Regarding claim 58, the apparatus further comprises a data input and/or output to enable the apparatus to connect wirelessly [0041], or via a wire, to an external controller or monitor, in order to alter settings for the stimulus (Fig. 1 and [0041] of Ly).  Regarding claim 59, Ly discloses a system comprising the apparatus of claim 49 (Fig. 10) and an external controller or monitor [0041].  Regarding claim 62, the method further comprises controlling a stimulus in response to the monitored heart rate ([0041] of Ly).

Regarding claim 63, a controller of the one or more controllers is capable of altering a stimulus in response to a monitored heart rate of the user ([0041] of Ly).  However, Ly fails to disclose explicitly that the stimulus that is controlled is tactile.  Phillips et al. (hereinafter Phillips) discloses a device/method for measuring biological signals and using such to provide tactile feedback to a user in order to promote calm and focused performance (see Abstract).  Phillips further discloses that the device may be in the form of a wristband (Fig. 8) and that the wristband may display information to a user, while simultaneously providing rhythmic tactile stimulation to the user [0120]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a controlled rhythmic stimulus as 
Regarding claim 64, Ly discloses an apparatus for providing a relaxing or stimulating effect on a user, the apparatus comprising: a wearable device (wristband module) configured to engage the user's skin (Fig. 10) and to provide a rhythmic tactile stimulus to the user as a beat that has a double-peaked form of a human heartbeat (Fig. 10 and [0012], [0041] – activating a heartbeat, vibrate, hug, or breathing apparatus as described in [0027]; the italicized portion indicating an intended use of the device); and one or more controllers for adjusting a frequency, tempo, duration, and/or intensity of the stimulus so as to provide the stimulus to the inner wrist of the user at a rate that is faster or slower than a current heart rate of the user to thereby provide the relaxing or stimulating effect ([0029] and [0030]).  While Ly does not explicitly disclose an attachment device configured to secure the wearable device to the user's wrist such that the device can apply the stimulus to an inner wrist of the user, Ly makes such obvious as Ly discloses a wristwatch module [0041] and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such a wristwatch module would incorporate some sort of attachment device, such as a band, to encircle the wrist of the wearer as shown in Fig. 10. 
However, Ly fails to disclose explicitly that the stimulus provided to the inner wrist is tactile.  Phillips et al. (hereinafter Phillips) discloses a device for measuring biological .

Response to Arguments
17.	Applicant’s arguments filed 19 November 2021 with respect to the rejection of claims 37-61 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.

18.	Applicant’s arguments filed 19 November 2021 with respect to the rejection of claims 49 and 56 under 35 U.S.C. 101 have been fully considered and are persuasive in light of the amendments.

19.	Applicant’s arguments filed 19 November 2021 with respect to the rejection of claims 37-60 under 35 U.S.C. 102(a)(1) citing Ly (‘570) have been fully considered and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Secondly, “a form of a human heartbeat” (and specifically the term “form”) does not limit the interpretation to the term “pulse” or a pressure tracing, so the fact that Ly discloses a frequency would still be correctly interpreted under “a form of a human heartbeat.  Further, Applicant’s specification does not give any particular or special technical definition for the term “form”.  
Applicant further contends that Ly does not disclose a stimulus to be applied to an inner wrist of the user, however, in light of the most recent amendment, Phillips is incorporated for the teaching of a tactile stimulus; see rejection supra.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791